Citation Nr: 0334567	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residual scar, 
postoperative status resection of ganglion cyst, right wrist, 
rated 10 percent disabling from July 27, 1999 and 
noncompensably disabling prior thereto, including the 
question of the effective date of the 10 percent evaluation.  

2.  Entitlement to service connection for sinus disability 
including sinusitis, deviated nasal septum, and turbinate 
hypertrophy, claimed as residuals of an in-service motor 
vehicle accident in 1985.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1983 and from September 1984 to October 1989.

By a rating decision in November 1995, service connection was 
granted and a noncompensable disability evaluation was 
assigned for residual scar, status postoperative resection 
ganglion cyst, right wrist.  Initially, the veteran appealed 
a March 1996 rating decision that continued the 
noncompensable disability evaluation for the service-
connected right wrist disability.  An August 1999 rating 
decision awarded an increased rating of 10 percent for 
residual postoperative scar of ganglion cyst on the right 
wrist, effective from July 27, 1999.  The veteran was 
informed that the appeal had been resolved and that no 
further action would be taken on the issue unless she 
informed the regional office (RO) in writing that she 
disagreed with any portion of the rating.  She did indicate 
such disagreement in August 1999 by indicating disagreement 
with the effective date of the 10 percent rating.  
Consequently, the issue of the evaluation of the service 
connected right wrist disability remains before the Board on 
appeal.  See also AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran has also appealed a September 2001 rating 
decision in which the RO denied entitlement to service 
connection for chronic sinusitis.  In a decision review 
officer's decision and Statement of the Case, the issue was 
recharacterized as entitlement to service connection for "a 
sinus disability including sinusitis, deviated septum, and 
turbinal hypertrophy (claimed as residuals of an in-service 
motor vehicle accident in 1985)."


REMAND

In the informal hearing presentation dated in November 2003, 
the veteran's representative asserted that a remand is 
required in this case for several reasons.  First, it was 
noted that although the veteran was afforded VA examinations, 
none of the physicians who conducted such examination had the 
benefit of review of the veteran's claims file and the 
medical records contained therein.  The claims file contains 
medical evidence that the veteran had sinusitis in service 
that may have resulted from or was worsened by injuries she 
sustained in an automobile accident.  In order to fully 
comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between current disabilities 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Also, the Board notes that a regulation enacted by VA 
pursuant to VCAA has been invalidated.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to insure compliance with the VCAA.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is her 
responsibility to report for the examinations and to 
cooperate in the development of her claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for residuals 
of surgical excision of ganglion cyst, 
right wrist since January 1995, and for 
nose and/or sinus disorders since her 
separation from service in October 1989.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

3.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature and etiology of her 
sinus and nose disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  As to any disability(ies) 
identified, the examiner should state the 
current diagnoses of any such 
disability(ies) and should express an 
opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
disability from a sinus and/or nose 
disorder was incurred or aggravated in 
service.  The examiner should provide a 
full explanation of the rationale that is 
the basis of the conclusions expressed.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of her service-connected right 
wrist disability.  In addition to the 
description of the scar disability, the 
examiner should indicate whether there is 
additional disability, other than the 
scar, that is residual of the ganglion 
cyst or its removal.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
diagnostic studies should be performed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims 
concerning the service-connected 
residuals of scar, postoperative ganglion 
cyst of the right wrist, and for service 
connection for sinusitis, deviated nasal 
septum and turbinate hypertrophy.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should include the 
revised rating criteria for scars.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


